SCHEDULE A To the Business Management Agreement between Brown Advisory Funds and Brown Advisory, LLC Name of Fund Brown Advisory Growth Equity Fund Brown Advisory Value Equity Fund Brown Advisory Flexible Equity Fund Brown Advisory Small-Cap Growth Fund Brown Advisory Small-Cap Fundamental Value Fund Brown Advisory Opportunity Fund Brown Advisory Maryland Bond Fund Brown Advisory Intermediate Income Fund Brown Advisory Tactical Bond Fund Brown Advisory Equity Income Fund Brown Advisory Tax-Exempt Bond Fund Brown Advisory Sustainable Growth Fund Brown Advisory Emerging Markets Fund Brown Advisory Strategic European Equity Fund As approved by the Board of Trustees:September 6, 2013.
